RENDERED: AUNIE       im
                                                                           20f116
                                                           TO 1E3 PIthlrityH E D

                    uprruir (Court of                 r urlitvI _Il              I I-,
                               2015-SC-000365-MR
                                                       OA' E '7=1-
KEITH SPEARS                                                           APPELLANT

                     ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2015-CA-000314-MR
                   FAYETTE CIRCUIT COURT NO. 14-CI-04359


HON. PAMELA R. GOODWINE, JUDGE,                                         APPELLEE
FAYETTE CIRCUIT COURT

AND

BOARD OF TRUSTEES OF THE                  APPELLEE/REAL PARTY IN INTEREST
LEXINGTON-FAYETTE URBAN
GOVERNMENT POLICEMEN'S
AND FIREFIGHTER'S
RETIREMENT FUND


               OPINION OF THE COURT BY JUSTICE VENTERS

                          REVERSING AND VACATING


     Appellant, Keith Spears, appeals from an order of the Court of Appeals

granting a writ of prohibition sought by Appellee, Board of Trustees of the

Lexington-Fayette Urban County Government Policemen's and Firefighter's

Retirement Fund (Board), to prohibit the Fayette Circuit Court from

considering Spears' Petition for Judicial Review of the Board's denial of his

claim for disability benefits. For the reasons explained below, we reverse the

Court of Appeals and vacate the writ.
                      I. FACTUAL AND PROCEDURAL BACKGROUND

           Spears was a Lexington-Fayette Urban County Government police officer

 and a member of the Policemen's and Firefighter's Retirement Fund, which was

 established pursuant to KRS 67A.360 - 67A.690 to provide retirement

 annuities and disability benefits for police officers and firefighters of an urban-

 county government. Spears sustained a work-related injury and filed an

 application for disability benefits pursuant to KRS 67A.460.

           Ultimately, the Board denied Spears' application. After exhausting his

 administrative remedies, Spears filed in the Fayette Circuit Court a timely

appeal of the Board's decision pursuant to KRS 67A.670(1), 1 asserting that

due process violations had occurred during the administrative process

resulting in the denial of his application. The specifics of his allegations are

not relevant to our review.

       The Board moved to dismiss Spears' appeal on the basis that his petition

for judicial review failed to comply with the requirement of KRS 67A.670(2) that

a petition for review "shall be verified by the petitioner," and for that reason,

the circuit court lacked jurisdiction to review the matter. It is uncontested that

Spears had not signed or verified the petition for judicial review filed by his

attorney with the circuit court clerk.



       1 KRS 67A.670(1) provides that: "The order or determination of the board [of
Trustees of an urban county government Policemen's and Firefighter's Retirement
Fund] upon the rehearing shall be conclusive and binding, but any interested party
may, within twenty (20) days after the rendition of the order of the board, by petition
appeal to the Circuit Court of the county in which the urban-county government is
located for a review of the order of the board."

                                            2
       At the hearing held on the Board's motion to dismiss, Spears

 acknowledged the deficiency but he argued that he was unable to sign the

 initial petition because it was filed while he was away working as a cross-

country truck driver. He further noted that when he returned, he signed a

verification of the petition and filed it with an affidavit explaining his inability

to sign and verify the initial petition. He argued that these steps should be

regarded as a remedy for the initial deficiency. After considering the

arguments of the parties, the circuit court determined that by supplementing

the original petition with a subsequent verification, Spears had cured the

deficiency of his original pleading and had, therefore, "substantially complied"

with the verification requirement of the statute. On that basis, the circuit

court denied the Board's motion to dismiss Spears' appeal.

      In response to the circuit court's ruling, the Board petitioned the Court of

Appeals for a writ of prohibition to bar the circuit court's judicial review of the

Board's decision in Spears' case. The Court of Appeals concluded that the

deficiency in Spears' initial pleading deprived the circuit court of subject matter

jurisdiction. On that basis the Court of Appeals granted the writ requested by

the Board. This appeal followed.


                                 II. ANALYSIS

       "A writ of prohibition is an 'extraordinary remedy and we have always

been cautious and conservative both in entertaining petitions for and in

granting such relief."' Grange Mutual Insurance Company v. Trude, 151 S.W.3d
803, 808 (Ky. 2004) (quoting Bender v. Eaton, 343 S.W.2d 799, 800 (Ky. 1961)).

                                         3
Nevertheless, a writ of prohibition may be appropriately granted in three

 situations.

          It is within a court's discretion to grant a writ when it falls within

          one of two classes of cases:

                The first is where "the lower court is proceeding or is
                about to proceed outside of its jurisdiction and there is
                no remedy through an application to an intermediate
                court. . . ."

                The second class of writ may issue where "the lower
                court is acting or is about to act erroneously, although
                within its jurisdiction, and there exists no adequate
                remedy by appeal or otherwise and great injustice and
                irreparable injury will result if the petition is not
                granted."

                However, [as a subset of the second class of writ] even
                where the petitioner does not stand to suffer
                irreparable injury, "in certain special cases," a writ
                may issue where "the administration of justice
                generally will suffer the great and irreparable injury."

PremierTox 2.0 v. Miniard, 407 S.W.3d 542, 546 (Ky. 2013) (quoting 3M Co. v.

Engle, 328 S.W.3d 184, 187 (Ky. 2010)).

      Generally, the standard for appellate review of the propriety of a writ is

"limited to an abuse-of-discretion inquiry, except for issues of law which are

reviewed de novo." Rehm v. Clayton, 132 S.W.3d 864, 866 (Ky. 2004); Newell

Enterprises, Inc. v. Bowling, 158 S.W.3d 750, 754 (Ky. 2005). 2 As noted by

this Court in Grange Mutual, "De novo review will occur most often under the


      2 Overruled on other grounds by Interactive Media Entertainment and Gaming
Association, Inc. v. Wingate, 320 S.W.3d 692 (Ky. 2010).

                                            4
 first class of writ cases, i.e., where the lower court is alleged to be acting

 outside its jurisdiction, because jurisdiction is generally only a question of

 law." 151 S.W.3d at 810. The Court of Appeals issued a writ of the first class

based upon its conclusion that the circuit court was proceeding outside its

jurisdiction, 3 thus raising an issue of law for which our review is de novo. .

A. A writ of the first class is unavailable because the circuit court is not
   proceeding outside its jurisdiction.
       "In the context of extraordinary writs, jurisdiction' refers not to mere

legal errors but to subject-matter jurisdiction, which goes to the court's core

authority to even hear cases." St. Joseph Catholic Orphan Society v. Edwards,

449 S.W.3d 727, 734 n. 14 (Ky. 2014) (quoting Lee v. George, 369 S.W.3d 29,

33 (Ky. 2012)). We have noted on several occasions over the years, most often

citing our predecessor court's decision in Duncan v. O'Nan, 451 S.W.2d 626

(Ky. 1970), that subject matter jurisdiction does not mean jurisdiction over

"this case;" rather, it means jurisdiction over "this kind of case."      O'Nan makes

clear that a court is deprived of subject matter jurisdiction only in cases "where

the court has not been given any power to do anything at all."         Id. at 631. "The

court has subject matter jurisdiction when the 'kind of case' identified in the

pleadings is one which the court has been empowered, by statute or




        3 Although the Court of Appeals does not expressly designate the writ one of the
first class based upon the lack of subject matter jurisdiction, it noted that the Board
argued "trial court lacks subject-matter jurisdiction to proceed on Spears' petition for
review" and concluded, "We agree." Thus the Court of Appeals concluded that the
circuit court lacked subject matter jurisdiction over the litigation, and since it made
none of the findings essential for a writ of the second class, we regard the writ granted
as one of the first class.

                                            5
 constitutional provision, to adjudicate." Daugherty v. Telek, 366 S.W.3d 463,

 467 (Ky. 2012) (citation omitted). IA] court has subject matter jurisdiction of

 the case so long as the pleadings reveal that it is the kind of case assigned to

that court by a statute or constitutional provision." Id.

       KRS 67A.670(1) clearly vests subject matter jurisdiction for judicial

review of the Board's decision in this case with the Fayette Circuit Court.

Subject matter jurisdiction assigned to the circuit court by statute does not

evaporate when it is invoked by way of a petition which, despite deficiencies,

nevertheless is obviously a pleading purporting to appeal a decision of the

Board. The circuit court had jurisdiction over "that kind of case"

notwithstanding the flaws of the initial pleading.

       The Board cites our decision in Taylor v. Kentucky Unemployment

Insurance Commission, 382 S.W.3d 826, 828 (Ky. 2012) to support its

argument that the circuit court was acting outside its jurisdiction. 4 The Court

of Appeals relied upon Taylor when it concluded that, because of the deficient

pleading, the circuit court lacked subject matter jurisdiction of Spears' appeal.

However, it must be noted that Taylor was not a writ case. Taylor went to the

Court of Appeals as an ordinary appeal of a circuit court judgment.          Taylor




        4 Although Taylor arose in the context of an appeal to the circuit court from an

unemployment compensation decision pursuant to KRS 341.450(1), it addressed the
merits of a substantially similar issue: whether the failure to strictly comply with the
requirement for verification of the initial petition for judicial review is fatal to the
petition.

                                            6
does not address the question of subject matter jurisdiction in the writ context,

 and did not hold that the circuit court lacked subject matter jurisdiction.

       Taylor determined only that the deficiency of the initial pleading invoking

the circuit court's appellate authority left that court without jurisdiction of the

particular case, much as the insufficiency of service of process leaves a court

without personal jurisdiction over the unserved litigant. 5 The deficiency has no

effect on the circuit court's subject matter jurisdiction.   Taylor holds that the

circuit court properly dismissed the unemployment compensation appeal

because proceeding with the adjudication despite the deficiency of the initial

pleading would have been erroneous.

       Whether the Fayette Circuit Court acted erroneously when it applied the

doctrine of substantial compliance and proceeded accordingly is a. significant

issue; but erroneously or not, the circuit court was clearly proceeding within its

subject matter jurisdiction, which is the relevant inquiry under our writ

analysis. The Court of Appeals erred when it concluded that the circuit court

was acting outside its subject matter jurisdiction and, therefore, it also erred

when it granted the Board's petition for a writ of the first class.

B. A writ of the second class is unavailable because there is no showing
   that "great injustice and irreparable injury" would ensue.
       Having determined that the Court of Appeals erred by granting a writ of

the first class, we proceed to determine if the writ might otherwise be upheld as



        5 Soileau v. Bowman, 382 S.W.3d 888, 892 (Ky. App. 2012)(The trial court erred

by proceeding without personal jurisdiction over the individual, "and thus the orders
affecting him are void.").

                                          7
one satisfying the conditions of a writ of the second class. As noted above, a

writ of prohibition of the second class is available when "the lower court is

acting or is about to act erroneously, although within its jurisdiction." Unlike

the requirements for writs of the first class, when the lower court is proceeding

within its jurisdiction but proceeding erroneously, the aggrieved litigant must

further demonstrate that it has "no adequate remedy by appeal or otherwise

and great injustice and irreparable injury will result if the petition is not

granted." PremierTox 2.0, 407 S.W.3d at 546.

       Taylor provides a plausible argument for concluding that the Fayette

Circuit Court in this instance was proceeding erroneously. Whether Taylor's

rationale for strict compliance with the requirements of KRS 341.450(1) should

apply equally to the similar requirements for appeal under KRS 67A.670 is an

issue we need not decide because the issue before. us in this case is simply

whether a writ terminating the circuit court action was available to the Board.

That question is easily resolved because there has been no claim that the

Board will suffer "great injustice and irreparable injury" if the writ is not

granted.

      The Court of Appeals made no finding that the Board would suffer great

injustice or irreparable injury if required to litigate Spears' case in the circuit

court to a final judgment before undertaking a conventional appeal of the trial

court's failure to apply the Taylor standard of strict compliance to Spears'

pleading. The record before this Court is devoid of any indication that great

injustice or irreparable harm will ensue, and we are unable to perceive any

                                          8
 such injury arising from this situation. We therefore conclude that the Board

was not entitled to the alternate form of writ relief characterized above as a writ

of the second class.

C. A special case writ is unavailable because the orderly administration
   of justice is not imperiled by the circuit court's ruling.

       As noted above, a variant of the second class of writ may be issued in

limited circumstances.

      [W]e find that in certain special cases this Court will entertain a
      petition for prohibition in the absence of a showing of specific great
      and irreparable injury to the petitioner, provided a substantial
      miscarriage of justice will result if the lower court is proceeding
      erroneously, and correction of the error is necessary and
      appropriate in the interest of orderly judicial administration. It may
      be observed that in such a situation the court is recognizing that if
      it fails to act the administration of justice generally will suffer the
      great and irreparable injury.

Bender v. Eaton, 343 S.W.2d 799, 801 (Ky. 1961).

      "As we have made clear, Iiinconvenience, expense, annoyance, and other

undesirable aspects of litigation' are insufficient to constitute irreparable

injury. Rather, the injury "should be of a ruinous or grievous nature."'        Toyota

Motor Manufacturing, Kentucky, Inc. v. Johnson, 323 S.W.3d 646, 654 (Ky.

2010) (citations omitted.) In Toyota Motor Manufacturing, we held that the

orderly administration of justice would not be irreparably harmed if a writ was

not issued to prohibit the re-opening, pursuant to CR 60.02, of a dormant case

more than six years after the entry of the final judgment. Id. We concluded

that the propriety of the proceeding could be adequately addressed by

conventional appellate review.

                                         9
      Upon reviewing our precedent for prior applications of the special case

writ, we are satisfied that the orderly administration of justice will not suffer

and no substantial miscarriage of justice will occur if the Fayette Circuit Court

is left to proceed in this matter to final judgment and the validity of its

application of substantial compliance to the issue at hand is tested by the

process of ordinary appellate review.


                            III.      CONCLUSION
      For the reasons set forth above, we conclude that Court of Appeals erred

as a matter of law in granting the writ of prohibition. We therefore reverse the

decision of the Court of Appeals and vacate the writ of prohibition.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Donald Richard Todd
Todd 85 Todd, PLLC

COUNSEL FOR APPELLEE/PAMELA R. GOODWINE:

Pamela R. Goodwine
Fayette District Court

COUNSEL FOR REAL PARTY IN INTEREST:
Roger Goodin Wright
Lexington-Fayette Urban County Government Department of Law




                                         10